Bird, Y. C.
After a good deal of attention to this case, I am quite clear that the motion to set aside the order allowing the petitioner to prosecute his suit in forma pauperis ought to prevail. And I am satisfied that the discretionary power given to the court by the statute (Rev. 319 § 33), can be exercised in revoking such an order as well as in making one.
I have come to the conclusion that the petitioner ought to be ordered to pay alimony to the defendant. As the case now *404stands before me I am justified in this. Since he is doing nothing towards her support, he can .do something towards enabling her to make defence to his suit.
I will advise that he pay $2 per week to her, or to her solicitor, at the termination of each and every week from and after the 1st' day of January, A. D. 1886. I will not advise a counsel fee at this stage. The petitioner is entitled to costs.